Citation Nr: 9902264	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-08 110	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease, L5-S1, with disc bulge and central disc protrusion, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran had active service from January 1987 to July 
1990.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


REMAND

The veteran contends that the evaluation assigned for her 
service-connected back disability does not adequately reflect 
the severity of her back symptomatology.  Therefore, she 
requests that an evaluation of at least 40 percent be 
assigned.  The Board acknowledges the veterans contention, 
but a preliminary review of the record discloses that 
additional action by the RO is required prior to further 
appellate review of the veterans claim.

This month the Board received an e-mail from the veteran 
indicating that she had requested a hearing before a hearing 
officer in Indianapolis and a neurology examination. As the 
veteran is entitled to a hearing and her hearing request has 
not yet been fulfilled, a REMAND is necessary.

In addition, during a December 1997 VA examination, the 
examiner diagnosed chronic back and leg pain.  The veteran 
reported that her pain often was tolerable, but that she had 
flare-ups of severe debilitating back pain when menstruating.  
Although the examiner objectively confirmed the alleged pain, 
he did not discuss whether there was any functional loss 
caused by that pain or the possible effects of the pain 
during flare-ups, and he did not conduct range of motion 
testing.  In light of the foregoing, the Board believes that 
a more thorough examination would be helpful in determining 
the current severity of the veterans back impairment.  To 
the extent the RO believes that the examination should 
include an evaluation by a neurologist, as requested by the 
veteran, such an evaluation should be scheduled.

To afford the veteran due process of law and sufficient 
consideration with regard to her claim, this case is REMANDED 
to the RO for the following actions:

1.  The veteran should be scheduled for a 
hearing before a hearing officer at the 
RO in Indianapolis, Indiana, in 
accordance with her request.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the service-
connected low back disability since 
December 1997.  After securing the 
necessary release, the RO should obtain 
these records.

3.  The RO should afford the veteran a VA 
examination by a neurologist for the 
purpose of determining the severity of 
her service-connected back disability.  
Prior to the examination, the RO should 
furnish the examiner with the veterans 
claims file, and a copy of this REMAND, 
for review.  Following a thorough 
evaluation, during which all indicated 
studies and tests are conducted, the 
examiner should: list all objective 
findings related to the veterans back 
disability; indicate the level of 
impairment caused by that disability in 
terms of the nomenclature of the rating 
schedule; and specify whether the veteran 
has functional loss or weakness of the 
spine due to an objective demonstration 
of pain upon movement, weakened movement, 
excess fatigability, or incoordination, 
and whether pain could significantly 
limit her functional ability during 
flare-ups or with repeated use of the 
affected joints over a period of time. 
Range of motion findings should be noted. 
The examiner should include detailed 
rationale for all opinions expressed.

4.  Thereafter, the RO should review the 
examination report to determine whether 
it complies with the previous 
instruction.  If the report is 
inadequate, it should be returned to the 
examiner(s) for completion.

5.  Thereafter, the RO should 
readjudicate the veterans claim based on 
the additional evidence received.  In 
evaluating the severity of the veterans 
back disability, the RO should consider 
all applicable diagnostic codes and 38 
C.F.R. §§ 4.40, 4.45, 4.59.  If the 
benefit sought is denied, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.  

The purpose of this REMAND is to afford the veteran a hearing 
and to obtain additional medical information.  The veteran is 
hereby notified that a failure to appear at the scheduled 
examination may result in a denial of her claim.  By this 
REMAND, the Board intimates no opinion, favorable or 
unfavorable, as to the merits of the claim.  The veteran is 
free to submit any additional evidence she wishes to have 
considered in connection with his appeal; however, she is not 
required to act until further notified.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
